1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                     ***

6
      ARTHUR MAYO,
7
                          Plaintiff,
8                                                        2:16-cv-00047-APG-VCF
      vs.                                                ORDER
9     JOSEPH WILLIAMS, et al.,
10                         Defendants.

11

12          Before the court is Arthur Mayo v. Joseph Williams, case number 2:16-cv-00047-APG-VCF.
13          Accordingly, IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM,
14   November 2, 2018, in Courtroom 3D. Defendants will make the necessary arrangements for Mr. Mayo
15   to appear by telephone. Defendants must contact Jerry Ries (702-464-5416), Courtroom Administrator,
16   by October 30, 2018, to coordinate Mr. Mayo’s telephone call.
17

18          DATED this 5th day of October, 2018.
                                                               _________________________
19
                                                               CAM FERENBACH
20
                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
